Citation Nr: 0505903	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for vision problems.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for bilateral plantar 
fasciitis.

5.  Entitlement to service connection for a disability 
manifested by elevated cholesterol.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right ankle 
disability.

8.  Entitlement to service connection for ptosis.


9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by headaches.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
jaundice and hepatitis.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by low back pain.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

15.  Entitlement to an increased (compensable) evaluation 
from an original grant of service connection for concentric 
left ventricular hypertrophy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision in 
which the Houston, Texas, Regional Office (the RO) of the 
Department of Veterans Affairs (VA) denied the claims for 
service connection listed above (to include those for which 
new and material evidence had not been submitted to reopen 
claims that had previously been denied).  In that decision, 
the Houston RO also granted a claim of entitlement to service 
connection for concentric left ventricular hypertrophy, and 
awarded a noncompensable (zero percent) evaluation therefor.  
The veteran thereafter indicated disagreement with those 
determinations, to include the assignment of a noncompensable 
evaluation for his concentric left ventricular hypertrophy, 
and was issued a statement of the case.  He perfected his 
appeal of those issues by submitting a substantive appeal (VA 
Form 9) in May 2002.

A personal hearing was held before the undersigned acting 
Veterans Law Judge, sitting at the Waco, Texas, RO in June 
2004.  A transcript of that hearing has been associated with 
the veteran's claims file.

The issues of entitlement to service connection for ptosis, 
of entitlement to service connection for a right ankle 
disability, of entitlement to service connection for 
tinnitus, of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral knee disability, and of 
entitlement to an increased (compensable) disability rating 
for service-connected concentric left ventricular 
hypertrophy, are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

In a September 2004 statement, the veteran requested 
entitlement to service connection for an anxiety disorder.  
This issue has not been developed for appellate review, and 
is referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  A bilateral hearing loss disability, for VA benefits 
purposes, is not shown by current medical evidence.

2.  A vision disability, for VA benefits purposes, is not 
shown by current medical evidence.

3.  A kidney disorder is not shown by current medical 
evidence.

4.  Bilateral plantar fasciitis was not shown during active 
service, and the current manifestation of this disability is 
not shown to be related to that service.

5.  The veteran is not show to have a disability 
characterized by elevated cholesterol for which service 
connection is not in effect

6.  In an April 1994 rating decision, the Waco RO denied a 
claim of entitlement to service connection for a disability 
manifested by headaches.  The veteran was notified of that 
decision, and of appellate rights and procedures, but did not 
indicate disagreement therewith within the statutory period 
for such action. 

7.  The evidence associated with the claims file subsequent 
to the RO's April 1994 rating decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a disability manifested by headaches.

8.  In an April 1994 rating decision, the Waco RO denied a 
claim of entitlement to service connection for jaundice and 
hepatitis.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not indicate 
disagreement therewith within the statutory period for such 
action. 

9.  The evidence associated with the claims file subsequent 
to the RO's April 1994 rating decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for jaundice and hepatitis.

10.  In an April 1994 rating decision, the Waco RO denied a 
claim of entitlement to service connection for arthritis of 
multiple joints.  The veteran was notified of that decision, 
and of appellate rights and procedures, but did not indicate 
disagreement therewith within the statutory period for such 
action. 

11.  The evidence associated with the claims file subsequent 
to the RO's April 1994 rating decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for arthritis of multiple joints.

12.  In an April 1994 rating decision, the Waco RO denied a 
claim of entitlement to service connection for a stomach 
disorder.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not indicate 
disagreement therewith within the statutory period for such 
action. 

13.  The evidence associated with the claims file subsequent 
to the RO's April 1994 rating decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a stomach disorder.

14.  In an April 1994 rating decision, the Waco RO denied a 
claim of entitlement to service connection for a disability 
manifested by low back pain.  The veteran was notified of 
that decision, and of appellate rights and procedures, but 
did not indicate disagreement therewith within the statutory 
period for such action. 

15.  The evidence associated with the claims file subsequent 
to the RO's April 1994 rating decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a disability manifested by low back 
pain.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2004).

2.  Vision disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

3.  A kidney disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

4.  Bilateral plantar fasciitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

5.  A grant of service connection for elevated cholesterol is 
not appropriate.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

6.  The Waco RO's April 1994 decision denying service 
connection for a disability manifested by headaches is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

6.  Since the April 1994 RO decision, no new and material 
evidence has been received, and the claim of entitlement to 
service connection for a disability manifested by headaches 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

7.  The Waco RO's April 1994 decision denying service 
connection for jaundice and hepatitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

8.  Since the April 1994 RO decision, no new and material 
evidence has been received, and the claim of entitlement to 
service connection for jaundice and hepatitis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

9.  The Waco RO's April 1994 decision denying service 
connection for arthritis of multiple joints is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

10.  Since the April 1994 RO decision, no new and material 
evidence has been received, and the claim of entitlement to 
service connection for arthritis of multiple joints is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

11.  The Waco RO's April 1994 decision denying service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

12.  Since the April 1994 RO decision, no new and material 
evidence has been received, and the claim of entitlement to 
service connection for a stomach disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

13.  The Waco RO's April 1994 decision denying service 
connection for a disability manifested by low back pain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

14.  Since the April 1994 RO decision, no new and material 
evidence has been received, and the claim of entitlement to 
service connection for a disability manifested by low back 
pain is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss 
disability, vision problems, a kidney disorder, bilateral 
plantar fasciitis and a disorder characterized by elevated 
cholesterol readings.  He also is seeking to reopen 
previously-denied claims of entitlement to service connection 
for a disability manifested by headaches, jaundice and 
hepatitis, arthritis of multiple joints, a stomach disorder, 
and a disability manifested by low back pain, on the basis 
that new and material evidence that would warrant such 
reopening.  

The veteran's claims of entitlement to service connection for 
tinnitus, a right ankle disability, and ptosis; of 
entitlement to service connection for a bilateral knee 
disability based on the submission of new and material 
evidence, and entitlement to an increased (compensable) 
evaluation from an original grant of service connection for 
concentric left ventricular hypertrophy, are discussed in the 
remand section below.

With respect to the 10 issues that the Board is currently 
deciding, in the interest of clarity, the Board will 
initially discuss certain preliminary matters. The Board will 
then address the pertinent law and regulations and their 
application to the facts and evidence.  The five issues 
involving the matter of receipt of new and material evidence 
will be discussed separately from the remaining four issues.


The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board must first ascertain 
whether VA has complied with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, generally applicable to this case, although as 
explained immediately below certain aspects of the VCAA are 
not applicable to the five issues involving the receipt of 
new and material evidence.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

With regard to the veteran's claims to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claims for service connection for a 
disability manifested by headaches, for jaundice and 
hepatitis, for arthritis of multiple joints, a stomach 
disorder, and a disability manifested by low back pain, 
inasmuch as the veteran's request to reopen those claims was 
received by VA in January 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).


The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
holding of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio specifically applies to 
claims to reopen as well as to initial claims.

By letter to the veteran dated in May 2001, with a copy to 
his representative, the Board specifically informed the 
veteran of what was required of him and what VA would do, 
satisfying the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio.  In addition, the supplemental statement of the 
case issued by the RO in March 2003 set out the specific 
provisions of the regulations whereby the VCAA has been 
implemented by VA.  The veteran was informed by means of 
those documents as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  Those documents explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The May 2001 letter specifically advised the veteran that he 
should provide any and all evidence in his receipt that would 
substantiate his claims, structured towards the reopening of 
claims, the substantiation of claims for increased ratings, 
and the three elements of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  Because 
the letter thus advised the veteran that he should provide 
all relevant evidence in his possession towards his claim, VA 
has complied with its duty to notify.  Pellegrini, supra. 

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
his claims and it properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on his behalf.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his various claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  In particular, the RO obtained the 
veteran's service medical records and, with the exceptions 
discussed in the Remand section below, all available 
outpatient treatment records and reports of examinations.  
The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA should seek.  Other 
than as referenced below, there is no indication that there 
exists any evidence that has a bearing on this case that has 
not been obtained.  


As noted above, with respect to the requests to reopen 
previously-denied claims, VA's duty to assist does not attach 
unless and until the claim is reopened.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He was accorded a hearing at the Houston 
RO in May 2003, and before the undersigned acting Veterans 
Law Judge at the Waco RO in June 2004, per his request.  All 
pertinent due process requirements have been met.  See 
38 C.F.R. § 3.103 (2004). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
four issues has been consistent with the provisions of the 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.


Service Connection Claims

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for vision problems.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for bilateral plantar 
fasciitis.

5.  Entitlement to service connection for a disability 
manifested by elevated cholesterol.

The veteran seeks service connection for bilateral hearing 
loss, vision problems, a kidney disorder, and bilateral 
plantar fasciitis.  Having carefully considered these  claims 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claims and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].   A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).


Entitlement to service connection for bilateral hearing loss 
disability

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

The report of the most recent audiological evaluation of the 
veteran's hearing, which was that conducted by VA in May 
2001, shows that right ear pure tone thresholds ranged 
between 5 decibels and 20 decibels, and that left ear pure 
tone thresholds ranged between 10 decibels and 20 decibels.  
Speech discrimination was recorded as 100 percent in the 
right ear, and as 96 percent in the left ear.  The report 
indicates a diagnosis of normal hearing, bilaterally.  

The level of hearing impairment demonstrated on examination 
in May 2001 does not satisfy the criteria set forth in 
38 C.F.R. § 3.385, whereby the minimal degree of impairment 
that must be manifested in order for hearing loss to 
constitute a disability for VA purposes is identified.  The 
veteran therefore cannot be said to have bilateral hearing 
loss, as such is defined by VA.  

The veteran's service medical records are likewise devoid of 
evidence of hearing loss of such severity as to constitute a 
disability under 38 C.F.R. § 3.385.  The report of a November 
1992 audiogram, and the report of his July 1993 service 
separation examination, each show that his hearing, tested 
audiometrically, was below the criteria enumerated in that 
regulation, notwithstanding the fact that the November 1992 
report indicates that he was placed on hearing loss profile.   

As noted above, proof of the current manifestation of a 
disability is a prerequisite for engaging in any inquiry as 
to whether that claimed disability warrants service 
connection.  Clearly, service connection cannot be granted 
for a disability that is not shown to currently exist.  The 
veteran is not deemed to have hearing disability, as that is 
defined by VA regulation.  While he has alleged that his 
service medical records show that he had hearing loss, it 
must be reiterated that the record to which he specifically 
refers (the November 1992 audiogram report pursuant to which 
he was placed on hearing loss profile) does not demonstrate 
hearing loss sufficiently severe as to be deemed hearing loss 
disability under 38 C.F.R. § 3.385.  

The Board must accordingly conclude that the preponderance of 
the evidence is against his claim of entitlement to service 
connection for bilateral hearing loss disability, and that 
claim therefore fails.


Entitlement to service connection for vision disability

The veteran contends that his vision currently gets 
"blurry," and that his vision problems began while he was 
in service.  He points out that he was issued glasses while 
in service.

The report of the most recent clinical evaluation of the 
veteran's visual acuity, which was the ophthalmological 
examination conducted by VA in May 2001, shows that the 
veteran's vision problems were diagnosed as the product of 
refractive error.  VA regulations (at 38 C.F.R. § 3.303(c)) 
specifically stipulate that refractive error is not a disease 
or injury within the meaning of applicable legislation; that 
is, refractive error is not a disability for which VA 
benefits can be awarded.  As such, the veteran cannot be said 
to satisfy Hickson element (1), in that implicit in the need 
that there be a current disability is the requirement that 
any disability shown be one for which VA benefits can be 
awarded.  In the absence of a disability for which VA 
benefits can be awarded, further analysis is not warranted, 
and indeed would not be fruitful.

The Board must also point out that the veteran's service 
medical records, while noting that he had impaired vision, 
does not indicate that any vision problems he experienced 
were the product of disease or injury; that is, these records 
do not show that his problems were other than refractive 
error.  (A June 1986 eye consultation indicates a finding of 
ptosis, which is the subject of a separate disability claim 
that is discussed below.)  The report of his service 
separation medical examination indicates that he required 
glasses for both near and distant vision, but does not 
provide a diagnosis.  The most current diagnosis, to 
reiterate, is refractive error, for which, as discussed 
above, VA benefits cannot be awarded.


Entitlement to service connection for a kidney disorder

At his personal hearing, the veteran testified that he had 
been accorded treatment for a kidney disorder while in 
service.  He noted that he was not currently experiencing 
kidney problems, but that was concerned with future flare-ups 
of kidney problems.

The veteran, while claiming that he currently has a kidney 
disorder, is not shown to have received any treatment for 
kidney problems; to the contrary, the medical evidence dated 
subsequent to his separation from service in November 1993 is 
devoid of any findings of a kidney disability.  Likewise, his 
service medical records do not show that any kidney disorder 
was diagnosed.  The report of his July 1993 service 
separation medical examination shows that he was clinically 
evaluated as normal in all pertinent systems, and does not 
reflect the presence of any kidney problems, or history 
thereof.  

Merely claiming to have a disability is not, of course, the 
same as actually having that disability, and in the absence 
of evidence demonstrating that the disability is, in fact, 
manifested, the Board must conclude that Hickson element (1) 
is not satisfied.  The Board must again emphasize that, with 
respect to Hickson element (1), it is now well-settled that 
in order to be considered for service connection, a claimant 
must first have a disability.  The law is clear that in order 
to be considered for service connection, a claimant must 
first have a disability.  See the Court cases cited by the 
Board above, as well as the decision of the United States 
Court of Appeals for the Federal Circuit in Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) and Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  In the absence of a current 
disability, the veteran's claim of entitlement to service 
connection for that disability, in this instance a kidney 
disability, must be denied.

To the extent that the veteran is asserting that he in fact 
does have a kidney disorder, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Since all three elements enumerated in Hickson must be shown 
for service connection to be found, further analysis as to 
whether a kidney disability was manifested during service 
(Hickson element (2)), and whether there is a medical nexus 
between the disability shown in service and the current 
disability (Hickson element (3)), need not be made.  





Entitlement to service connection for bilateral plantar 
fasciitis

The report of the May 2001 VA examination indicates a 
diagnosis of bilateral plantar fasciitis.  Accordingly, 
Hickson element (1), the manifestation of a current 
disability, is satisfied.

The veteran has testified that he sought treatment for his 
foot problem while in service, and was prescribed bed rest.  
He noted that he wore boots while performing physical 
training, and that his feet began to bother him as a result.  
His service medical records, however, do not demonstrate that 
plantar fasciitis of either foot was manifested during his 
period of service.  The report of his separation medical 
examination, dated in July 1993, shows that his feet were 
clinically evaluated as normal, and does not reflect any 
complaints of foot problems, or history thereof.  Likewise, 
the report of medical history prepared in conjunction with 
service separation shows that the veteran specifically denied 
having, or ever having had, foot trouble.

Moreover, the current medical evidence reflecting the 
presence of bilateral plantar fasciitis, and specifically the 
report of the May 2001 VA examination in which this 
disability was diagnosed, does not show that the current 
manifestation of bilateral plantar fasciitis was in any 
manner related to the veteran's service.  The Board notes, in 
passing, that the veteran, at the May 2001 VA examination, 
recalled a childhood injury that resulted in surgical repair 
of the plantar surface of the left foot.  

In brief, Hickson element (2), an in-service disease or 
injury, is not satisfied.  In the absence of an in-service 
foot disability, or a post-service diagnosis relating a 
current foot disability (in this instance, the bilateral 
plantar fasciitis that was diagnosed in May 2001) to service 
(see 38 C.F.R. § 3.303(d)), the standard enunciated by the 
Court in Hickson is not met, and the veteran's claim of 
entitlement to service connection for bilateral plantar 
fasciitis fails.



Entitlement to service connection for a disability manifested 
by elevated cholesterol

The veteran contends that he has a disorder manifested by 
elevated cholesterol readings, apart from his service-
connected heart disorder.  He argues that because he was 
compelled during military service to eat specified foods, he 
should receive a grant of service connection for the 
resulting elevated cholesterol.  

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see 
STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).  In other 
words, hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities. They are, therefore, not appropriate entities 
for the rating schedule.).  

As noted above, the term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). There is no evidence of 
record to suggest that the appellant's hyperlipidemia causes 
any impairment of earning capacity. While hyperlipidemia may 
be evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding. Nothing in the medical evidence reflects 
that the appellant has a current disability manifested by 
hyperlipidemia.

The claim is therefore denied.





New and Material Evidence Claims

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a disability manifested by headaches.

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for jaundice and hepatitis.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of multiple joints.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a stomach disorder.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a disability manifested by low back pain.

The veteran seeks to reopen claims of service connection for 
a disability manifested by headaches, jaundice and hepatitis, 
arthritis of multiple joints, a stomach disorder, and a 
disability manifested by low back pain, each of which was 
denied by VA in an unappealed April 1994 rating decision.  He 
has subsequently reiterated his position, inherent in his 
previous claims, that these disabilities began during his 
period of active service.  For the reasons set forth below, 
the Board finds that new and material evidence to reopen the 
claims has not been obtained, and the appeal as to the issues 
will be denied.
 
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  The 
veteran filed his claims to reopen in January 2001, prior to 
this date.  Therefore, the earlier version of the law, which 
is set forth in the following paragraph, is applicable in 
this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

By means of a rating decision promulgated in April 1994, the 
Waco, Texas, RO, in pertinent part, denied claims of service 
connection for disorders to include service connection for 
headaches, a stomach and liver disorder, arthritis, and low 
back pain.  The RO found that the veteran's service medical 
records did not contain clinical findings of arthritis of any 
joint, of a stomach or liver disorder, of a disorder 
manifested by headaches, or a disorder manifested by low back 
pain; the evidence was negative for treatment or findings 
relating to any diagnosis of such disorders.  The RO noted 
that, in the absence of such clinical evidence, the claims 
were not well grounded and service connection was not 
appropriate.

The veteran was notified of this decision, and of appellate 
rights and procedures, in May 1994.  He did not indicate 
disagreement with that decision within the one-year period 
provided by statute for such action.  The denials of those 
claims, accordingly, are final and can be reopened only upon 
the submittal of new and material evidence.

The evidence associated with the veteran's claims file since 
April 1994 consists primarily of clinical records pertaining 
to treatment accorded the veteran for various medical 
problems and complaints, none of which pertain to headaches, 
jaundice, hepatitis, arthritis, stomach problems, or low back 
pain.  Likewise, VA medical examinations conducted since 
April 1994 pertain to medical problems and complaints that 
pertain to other disabilities than these.  While the veteran, 
at his June 2004 personal hearing, alleged that these 
disabilities were first shown during service, and that they 
were currently manifested, such contentions, in and of 
themselves, do not constitute new and material evidence.  
Such statements are essentially repetitive of statements he 
previously made.  As such, these statements are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
such lay statements as to medical matters are not competent 
and cannot be considered new and material as to the question 
of the relationship of any of these disabilities to service.  
See Espiritu, supra.  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

Moreover, as the veteran was advised at his June 2004 
personal hearing, medical evidence reflecting current 
treatment is merely cumulative, in that it does not provide 
new information - that is, information that was not 
previously of record - that could serve to establish that 
these disabilities were incurred in service.  Evidence of 
current treatment, although new, is not material.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].    

In summary, for reasons and bases stated above, the Board 
concludes that new and material evidence that would serve to 
reopen the previously-denied claims of entitlement to service 
connection for a disability manifested by headaches, for 
jaundice and hepatitis, for arthritis of multiple joints, for 
a stomach disorder, and for a disability manifested by low 
back pain, has not been submitted.  The veteran's claims were 
previously denied on the basis that the disabilities claimed 
were not shown by clinical evidence to that effect.  The 
evidence submitted since that decision consists, with regard 
to these issues, merely allegations by the veteran that 
theses disabilities are currently manifested.  As discussed 
above, such statements, in and of themselves, do not 
constitute new and material evidence, and do not demonstrate, 
in the absence of clinical confirmation, that these 
disabilities exist, which was the premise for the prior 
denial of these claims.  

The veteran's claims of entitlement to service connection for 
these disabilities, accordingly, are not reopened, and the 
benefits sought on appeal remain denied.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for vision problems is denied.

Service connection for a kidney disorder is denied.

Service connection for bilateral plantar fasciitis is denied.

Service connection for a disability manifested by elevated 
cholesterol is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a disability 
manifested by headaches, and the benefits sought on appeal as 
to that claim remain denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for jaundice and 
hepatitis, and the benefits sought on appeal as to that claim 
remain denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for arthritis of 
multiple joints, and the benefits sought on appeal as to that 
claim remain denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a stomach 
disorder, and the benefits sought on appeal as to that claim 
remain denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a disability 
manifested by low back pain, and the benefits sought on 
appeal as to that claim remain denied.



REMAND

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for ptosis.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

15.  Entitlement to an increased (compensable) evaluation 
from an original grant of service connection for concentric 
left ventricular hypertrophy.

After a review of the veteran's claims file, the Board finds 
that additional actions must be undertaken with regard to the 
issues listed immediately above.

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the Board notes that the report of 
the May 2001 VA audiologic examination indicates a finding of 
tinnitus.  Service medical records include a hearing loss 
profile, dated approximately one year prior to the veteran's 
service separation, that shows that the veteran was routinely 
exposed to hazardous noise.  The Board is of the opinion that 
a VA examination should be accorded the veteran in order to 
determine whether the tinnitus that is currently shown is the 
product of in-service hazardous noise exposure.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) [VA failed in its 
statutory duty to assist veterans where there was competent 
evidence of a current disability and evidence indicating an 
association between the claimant's disability and his active 
service, but VA failed to obtain a medical opinion whether 
there was a nexus between his current disability and his 
active service.  38 U.S.C.A. § 5103A].  

Similarly, with regard to service connection for a right 
ankle disability and ptosis, a  May 2001 VA examination 
indicates a diagnosis of chronic right ankle sprain.  A 
service medical record dated in June 1993 notes complaints to 
include "ankle pain."  The report of a May 2001 VA 
ophthalmologic examination notes the presence of ptosis, 
while a June 1986 service medical record likewise indicates 
the presence of mild anatomical ptosis on external 
examination.  The Board is of the opinion that medical 
examinations should be undertaken to determine whether there 
is, or is not, a nexus between the in-service complaint of 
ankle pain and the current diagnosis of chronic right ankle 
sprain, and whether there is, or is not, a nexus between the 
in-service and current findings of ptosis.  See Charles, 
supra.

With regard to the veteran's attempt to reopen his claim of 
entitlement to service connection for a bilateral knee 
disability, based on the submission of new and material 
evidence, it is noted that VA radiographic studies dated in 
June 2004 reflect impressions of degenerative changes of each 
knee.  This evidence has not been considered by the RO, and 
no waiver of such consideration is of record.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2004).  The case must therefore be 
returned to the RO for readjudication.  See Disabled American 
Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [VA 
regulation allowing the Board to consider additional evidence 
without remanding case to the agency of original jurisdiction 
for initial consideration was invalid].

Finally, with regard to the veteran's claim of entitlement to 
an increased (compensable) evaluation for concentric left 
ventricular hypertrophy, arising from an original grant of 
service connection, the Board notes that the veteran most 
recently underwent cardiac examination by VA, for 
compensation and pension purposes, in August 2001.  Since the 
veteran's claim for a compensable evaluation for this 
disability arises from an original grant of service 
connection, the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), whereby VA is to "stage" disability 
ratings, if warranted, for claims in such circumstances is 
for application.  In the instant case, the Board is unable to 
ascertain whether a "staged" rating or ratings can be 
assigned without additional and contemporaneous medical 
evidence.

In view of the foregoing, these issues are REMANDED to the 
Veterans Benefits Administration (the VBA) for the following 
actions:

1.  The veteran should be accorded VA 
audiological, orthopedic, and 
ophthalmologic examinations, as follows:

a.  An audiological examination in order 
to determine whether tinnitus is 
currently manifested and, if so, whether 
the presence thereof is at least as 
likely as not etiologically or causally 
related to in-service noise exposure;

b.  An orthopedic examination in order to 
determine whether a right ankle 
disability is currently manifested and, 
if so, whether the presence thereof is at 
least as likely as not etiologically or 
causally related to the in-service 
complaint of ankle pain; and 

c.  An ophthalmologic examination in 
order to determine whether ptosis is 
currently manifested and, if so, whether 
the presence thereof is at least as 
likely as not etiologically or causally 
related to the ptosis noted during 
service.

All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination 
reports.  The veteran's claims file is to 
be furnished to each examiner prior to 
these examinations, for his or her review 
and referral.  The examiner is to 
indicate on the examination report that 
review of the claims file was 
accomplished prior to the examination.

2.  The veteran should be accorded a VA 
cardiology examination, in order to 
ascertain the severity of his concentric 
left ventricular hypertrophy.  The 
examining cardiologist should, if 
possible, specifically distinguish 
symptoms of this disability from those 
that are manifestations of the veteran's 
service-connected hypertension.  All 
tests indicated are to be accomplished at 
this time, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
the examination report.  The veteran's 
claims file is to be furnished to the 
examiner prior to this examinations, for 
his or her review and referral.  The 
examiner is to indicate on the 
examination report that review of the 
claims file was accomplished prior to the 
examination.

3.  Following completion of the above 
actions, the RO should review these 
claims, and determine whether any of the 
benefits sought pursuant thereto can now 
be granted.  With regard to its review of 
the veteran's claim of entitlement to 
service connection for a bilateral knee 
disability, based on the submission of 
new and material evidence, the RO should 
consider the evidence (to include, but 
not necessarily limited to, the VA 
radiologic studies dated in June 2004) 
submitted subsequent to its most recent 
supplemental statement of the case.  If 
the RO's decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period within which 
to respond thereto.  The case should then 
be returned to the Board for action as 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made.



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


